        Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 1 of 6




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                     June 13, 2021

By e-mail

Christopher W. Adams
chris@adamsbischoff.com

John Convery
hasconpc@aol.com



                Re:   Chance Uptmore and James Uptmore
                      Preliminary Discovery for Case Number 21-cr-149

Dear Counsel:

I have uploaded preliminary discovery to USAfx. As we receive and review additional discovery,
it will be uploaded to USAfx. When our investigation and review is complete, I will provide a
more formal, bates stamped production which will include items such as serialized 302s and
responsive search warrants returns.

For now, I have included below most (if not all) of the warrant affidavits we have sought thus far
so that you have an idea of the universe of discovery. The search warrant returns have not
necessarily been reviewed for responsive materials. However, because Mr. James and Chance
Uptmore are related, and because they are co-defendants, I have provided full copies of the phone
extractions, as well as a full copy of the Facebook account for Mr. Chance Uptmore, to each of
you.

Additionally, law enforcement officers and agents sometimes use sensitive and confidential
databases for searches, such as CLEAR and NCIC. Where the documents involve law enforcement
search results utilizing these databases (such as CLEAR or NCIC), I have marked those items
“highly sensitive” ([HS]).
           Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 2 of 6




Similarly, where the documents involve sensitive internal FBI databases, such as documentation
involving “TTK” and/or “FACES” (facial recognition) searches, I have marked those items
“highly sensitive” ([HS]).

If you have any questions, issues, or concerns with how I’ve marked (or not marked) documents,
please let me know and I’m happy to revisit.

                                        PHYSICAL EVIDENCE

    External Drive               Phone Extraction (QSA1 - James Uptmore)
    Delivered via FedEx
                                 Phone Extraction (QSA2 - Chance Uptmore)


    DVD (1)                      James Uptmore and Chance Uptmore Audio Interviews
    Delivered via FedEx

    DVD (3)                      Chance Video Interview
    Delivered via FedEx          (multiple video files)

    CCTV                         0959 USC 02 Rotunda South([HS])
    Delivered via USAfx          Advance to: 4:30 minutes
                                 Uptmore Video: DA033099-D8A6, IMG 229, IMG 231 1
                                 Approx. Time: 238pm

                                 0960 USC 02 Rotunda North([HS])
                                 Advance to: 4:30 minutes
                                 Uptmore Video: DA033099-D8A6, IMG 229, IMG 231
                                 Approx. Time: 238pm

                                 0686 USCH 02 Rotunda Door Interior([HS])
                                 Advance to: 25 minutes
                                 Uptmore Video: IMG 230
                                 Approx. Time: 240pm

                                 Advance to: 40 minutes
                                 Uptmore Video: IMG 241
                                 Approx. Time: 255pm

                                 7029 USCS 02 Rotunda Door Interior([HS])
                                 Advance to: 25 minutes
                                 Uptmore Video: IMG 230

1
 I’ve made some attempt to indicate where videos from Mr. Chance Uptmore’s phone extraction coincide with the
Capitol Building CCTV. These are the file names for the videos on Chance Uptmore’s phone.
                                                      2
       Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 3 of 6




                       Approx. Time: 240pm

                       Advance to: 40 minutes
                       Uptmore Video: IMG 241
                       Approx. Time: 255pm

Facebook Account       Chance Uptmore
Delivered via USAfx

                                   FBI SERIALS

Chance Uptmore File   Chance A. UPTMORE-U.S. Capitol Intrusion January 6, 2021 (2
                      pages)

                      Conversion to Full Investigation (10 pages)

                      Federal Arrest-Chance Anthony Uptmore (2 pages)

                      Follow Up Interview Telephonic of Tipster (1 page)

                      Grand Jury subpoena return from ATT (6 pages)

                      Grand Jury subpoena return from Facebook (2 pages)

                      Search warrant at 15411 Pebble Gate San Antonio TX 78232 (9
                      pages)

                      Telephone Call- Self Surrender Arrangements for Uptmore Co-
                      defendants (1 page)

                      Telephonic Interview of Tipster (2 pages)

                      Guardian_701528_SA (2 pages)

                      Interview of Chance Uptmore Advice of Rights (2 pages)

                      Interview of James Sonny H. Uptmore Jr (8 pages)

                      1.8.21 Tipster (2 pages)

                      Recorded Voluntary Non-Custodial Interview of Chance Anthony
                      Uptmore (11 pages)

                      Search by Arresting Agents (2 pages)

                                          3
       Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 4 of 6




James Uptmore File       Case Opening Form-James Uptmore 18 USC 1752a (1 page)

                         Federal Arrest -James H. Uptmore (1 page)

                         Search Warrant Return-SA 21-MJ-00053-Uptmore Residence (1
                         page)

                         Telephone Call-Self Surrender Arrangements for Uptmore Co-
                         defendants (1 page)

                         OPENING EC-Full Investigation (8 pages)

                         Recorded Voluntary Non-Custodial Interview of Chance Anthony
                         Uptmore (JU File) (11 pages)

                         Voluntary Interview of James Uptmore and Return of Telephone (6
                         pages)



                                ADDITIONAL DISCOVERY

Receipt for Property (1 page)

Residential Search Warrant (29 pages)

Facebook Search Warrant (40 pages)

Face Search – Chance Uptmore (12 pages)- ([HS])

Name Search – Chance Uptmore (17 pages) ([HS])

Face Search – James Uptmore (80 pages) ([HS])

Facebook Screenshot from Tipster

Images from Telegraph UK/ CCN (3)

NCIC – James Uptmore (10 pages) ([S])

DL - James Uptmore (2 pages) ([S])

DL – Chance Uptmore (3 pages) ([S])

                                            4
         Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 5 of 6




Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government anticipates
that a large volume of materials may contain information relevant to this prosecution. These
materials may include, but are not limited to, surveillance video, statements of similarly situated
defendants, forensic searches of electronic devices and social media accounts of similarly situated
defendants, and citizen tips. The government is working to develop a system that will facilitate
access to these materials. In the meantime, please let me know if there are any categories of
information that you believe are particularly relevant to your client.

I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83 (1963),
its progeny, and Rule 16. I will provide timely disclosure if any such material comes to light.
Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about government
witnesses prior to trial and in compliance with the court’s trial management order.

I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules of
Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I request that
defendant(s) provide the government with the appropriate written notice if defendant(s) plans to
use one of the defenses referenced in those rules. Please provide any notice within the time period
required by the Rules or allowed by the Court for the filing of any pretrial motions.




                                                 5
        Case 1:21-cr-00149-RCL Document 28-1 Filed 08/16/21 Page 6 of 6




I will forward additional discovery as it becomes available. If you have any questions, please feel
free to contact me.

                                             Sincerely,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney


                                      By:    /s/ Angela N. Buckner
                                             ANGELA N. BUCKNER
                                             Assistant United States Attorney
                                             D.C. Bar No. 1022880
                                             United States Attorney’s Office
                                             555 4th Street, N.W., Room #10-108
                                             Washington, DC 20530
                                             Phone: 202-252-2656
                                             Email: angela.buckner@usdoj.gov




                                                6
